'        !                                                                                                                                                CJ
. _, AO 24.Ss (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Pagel oft    J



                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November I, 1987)
                                    v.

                           Jaime Garcia-Reynaldo                                      Case Number: 3:19-mj-21875

                                                                                     Frank A Bali '-'--'
                                                                                     Defendant's Attorn~


    REGISTRATION NO. 7487 5298
                                                                                                                     Fl~-ED
    THE DEFENDANT:                                                                                                     MAY 1 0 2019
     lZl pleaded guilty to count(s) I of Complaint
                                                                                                           !l   yu'o•<K ,,,,·,_o1srn1c,r COURT
     D was found guilty to count( s)                                            ",!;)LliHO'l'1N Ol~lRICT OF G.~Lll'OfiNIA
                                                                                                                   . u '
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                      Nature of Offense                                                               Count Number(s)
    8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                     I

     D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
     0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                     D TIME SERVED                              o            5
                                                                               ( H I .\'q    c; ,-\r1 'I~
     lZl Assessment: $10 WAIVED lZl Fine: WAIVED
     lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                            charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Friday, May 10, 2019
                                                                                   Date of I position of Sentence


    Received         -::n  ,,,.-----:?

                   llUSM-..~
                                                                                                     ESTANLE        NE
                                                                                                    ATES MAGISTRATE JUDGE


     Clerk's Office Copy                                                                                                          3:19-mj-21875
